The defendant admitted that there was still due the plaintiff under this contract $78.78, but denied that anything further was due. For the purpose of having the finding show that nothing further was due, defendant appeals from the refusal of the trial court to find facts from which it must follow that the plaintiff had been paid his commissions exclusive of the $78.78. We have examined the excerpts from the evidence attached to the motion to correct and find that the refusal of the trial court to find the facts requested is not erroneous, since the evidence upon this matter was conflicting.
   There is no error.